TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00438-CR



                                     Larry Beltran, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
       NO. D-1-DC-08-500396, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s notice of appeal was filed on July 22, 2010, and the record was complete

on October 22, 2010, making appellant’s brief due November 22. Appellant has filed five motions

for extension of time to file his brief, and this Court has granted him four extensions, with the most

recent deadline being March 8, 2011. To date, however, and despite filing his fifth motion on

March 7, asking to have the deadline extended only to March 8 and explaining that the brief needed

only to be printed, bound, and filed, the brief has not been filed.

               We therefore abate the appeal. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal, whether appellant is indigent, and whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b). The court shall make appropriate

findings and recommendations, and a supplemental record from this hearing, including copies of all
findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk

of this Court within forty-five days of the date of this opinion. See id. R. 38.8(b)(3).




                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: March 16, 2011

Do Not Publish




                                                  2